164 F.3d 900
Rajiv KHURANA, Plaintiff-Appellant,v.INNOVATIVE HEALTH CARE SYSTEMS, INC.;  Karry Teel;  CarlHolden;  William Malone;  I.H.S. River RegionHospital of Vacherie, La., Inc.,Defendants-Appellees.
No. 96-30525.
United States Court of Appeals,Fifth Circuit.
Jan. 11, 1999.

James Alan Williams, McElwee, Williams & Peters, L.L.C., Gretna, LA, Robert Elton Arceneaux, Barham & Arceneaux, New Orleans, LA, for Khurana.
Frank E. Massengale, Karen Kaler Whitfield, Massengale & Debruhl, New Orleans, LA, for Defendants-Appellees.
Frank H. Walk, Jr., New Orleans, LA, pro se.
Edward P. Gothard, Metairie, LA, pro se.
Frederick M. Stoller, McCloskey, Langenstein & Stoller, New Orleans, LA, pro se.
Appeals from the United States District Court for the Eastern District of Louisiana; A.J. McNamara, Judge.
Before WIENER and PARKER, Circuit Judges, and LITTLE,* Chief District Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
In accordance with the Order of the Supreme Court of the United States, this case is dismissed as moot.  See Teel v. Khurana, --- U.S. ----, 119 S. Ct. 442, 142 L. Ed. 2d 442 (1998).


2
DISMISSED AS MOOT.



*
 Chief Judge of the Western District of Louisiana, sitting by designation